Filed 9/29/21 P. v. Martinez CA4/1


                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 THE PEOPLE,                                                          D077998

           Plaintiff and Respondent,

           v.                                                         (Super. Ct. No. RIF137370)

 PAUL DAVID MARTINEZ,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
Mark Petersen, Judge. Affirmed and remanded with directions.
         Siri Shetty, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Rob Bonta, Attorney General, Lance E. Winters and Julie L. Garland,
Assistant Attorneys General, Charles C. Ragland and Alan L. Amann,
Supervising Deputy Attorneys General, Stephanie H. Chow, Deputy Attorney
General, for Plaintiff and Respondent.
      Paul David Martinez appeals from the court’s order denying his Penal

Code1 section 1170.95 petition to vacate his second degree murder conviction.
The court relied in part on this court’s prior opinion (People v. Pagan et al.
(September 18, 2012, D059505) [nonpub. opn.] (Martinez I)) but it also
independently evaluated the record and the evidence presented at the section
1170.95 hearing and concluded the People had established beyond a
reasonable doubt that Martinez aided and abetted the murder of Gary Bolt.
      Martinez contends the court erroneously: (1) concluded the
prosecution’s burden in the section 1170.95 proceeding was merely to
establish that substantial trial evidence supported the murder conviction
under direct aiding and abetting principles; (2) relied on Martinez I, supra,
D059505 to determine the prosecution had met its burden to establish
Martinez’s ineligibility for relief; and (3) concluded that sufficient evidence
supported his conviction based on aiding and abetting. Martinez also
contends, and the People concede, that the abstract of judgment must be
amended because it does not accurately reflect the court’s oral
pronouncement of judgment.
      We affirm the trial court’s order but remand for the court to amend the
abstract of judgment with directions set forth below.
              FACTUAL AND PROCEDURAL BACKGROUND
      We summarize the underlying facts of Martinez and his codefendant’s
crimes, which are more fully set forth in Martinez I. This court previously
granted Martinez’s request to take judicial notice of the record and opinion in
Martinez I. “[A]n appellate court decision . . . can be relied upon to determine




1     Undesignated statutory references are to the Penal Code.

                                        2
the nature of a prior conviction because it may disclose the facts upon which
the conviction was based.” (People v. Trujillo (2006) 40 Cal.4th 165, 180.)
      On May 25, 2007, Martinez and his codefendant, Ryan Christopher

Pagan, were at a bar in Mira Loma, California. Steven Bolt,2 his cousin
Raymond Hernandez, and several other people were also at the bar.
      Hernandez had taken prescription drugs and was intoxicated. He was
walking around brandishing a knife, which a bouncer took from him. Steven
saw Pagan and Martinez standing inside the bar near the exit door, but did
not speak to them. A fight broke out outside the bar, and Steven and
Hernandez joined in it.
      The next night, Pagan and Martinez were at a different bar when
Steven, Hernandez and their friends arrived there. Pagan and Martinez told
Hernandez that he was drunk the previous night, and that had caused a
problem. Hernandez bought them beer and then socialized with his friends.
      Steven testified that after he and Hernandez spoke to Martinez, he saw
Martinez leave the bar several times to talk on his cell phone. Gary got into
an argument regarding the music being played on the jukebox. When Steven
stepped in between Gary and two other men, a punch was thrown. Steven
returned a punch, and a fistfight broke out and quickly moved outside into
the parking lot.
      Meanwhile, Pagan and Martinez, who were not involved in the fight,
went out into the parking lot. Steven testified he saw Pagan and Martinez
speaking with a man sitting in a pickup truck. Hernandez later told an
investigator he saw Pagan retrieve a handgun from the trunk of a car in the
parking lot.


2     Gary was Steven’s brother. We refer to them by their first names to
avoid confusion, and intend no disrespect.
                                       3
      While Hernandez and Steven were standing in the parking lot, a beer
bottle flew past them. Steven saw Martinez rushing at him. Martinez picked
up Steven, slammed him into the ground, and hit him in the face. A man
kicked Martinez, and Steven grabbed Martinez’s shirt, pushed him away, and
got back on his feet.
      Steven testified that he saw Pagan holding a revolver and looking at
Hernandez, who ran away. Pagan chased Hernandez around the building
and across the street, and fired several rounds at Hernandez but did not hit
him. Hernandez escaped into a store.
      While Pagan was chasing Hernandez, Martinez turned on Gary, who
was walking toward his girlfriend’s truck. Martinez hit Gary from behind,
causing Gary to fall down behind the truck. Gary struggled to get back onto
his feet and as he tried to enter the truck, Pagan, ran towards the truck, said
“fuck you,” and fatally shot Gary in the back.
      Martinez did not present a defense.
      The jury convicted Martinez of second degree murder of Gary and first
degree attempted murder of Hernandez. The court sentenced Martinez to 22
years to life in prison.
      On direct appeal, this court affirmed the judgment, concluding that
sufficient evidence supported the jury’s verdict based on direct aiding and
abetting principles; we therefore did not reach the People’s alternative
argument that substantial evidence supported Martinez’s conviction under
the natural and probable consequences doctrine. The California Supreme
Court denied review on January 3, 2013.




                                       4
                                     DICUSSION
                           I. The Section 1170.95 Petition
   A. Senate Bill No. 1437
      Senate Bill No. 1437 became effective in January 2019. (Stats. 2018,
ch. 1015.) The law’s stated purpose was “to amend the felony murder rule
and the natural and probable consequences doctrine, as it relates to murder,
to ensure that murder liability is not imposed on a person who is not the
actual killer, did not act with the intent to kill, or was not a major participant
in the underlying felony who acted with reckless indifference to human life.”
(Stats. 2018, ch. 1015 § 1, subd. (f).)
      Senate Bill No. 1437 effectuated this goal by amending section 188,
which defines malice, and section 189, which defines the degrees of murder.
(Stats. 2018, ch. 1015, § 3.) Amended section 188 states: “Except as stated in
subdivision (e) of Section 189, in order to be convicted of murder, a principal
in a crime shall act with malice aforethought. Malice shall not be imputed to
a person based solely on his or her participation in a crime.” (§ 188, subd.
(a)(3).) Amended section 189 states: “A participant in the perpetration or
attempted perpetration of a felony listed in subdivision (a) in which a death
occurs is liable for murder only if one of the following is proven: [¶] (1) The
person was the actual killer. [¶] (2) The person was not the actual killer,
but, with the intent to kill, aided, abetted, counseled, commanded, induced,
solicited, requested, or assisted the actual killer in the commission of murder
in the first degree. [¶] [or] (3) The person was a major participant in the
underlying felony and acted with reckless indifference to human life, as
described in subdivision (d) of Section 190.2.” (§ 189, subd. (e).)
      Senate Bill No. 1437 also enacted section 1170.95, which provides
resentencing relief to eligible defendants. Under subdivision (a), “[a] person


                                          5
convicted of felony murder or murder under a natural and probable
consequences theory may file a petition” with the sentencing court to have his
or her murder conviction vacated and to be resentenced on any remaining
counts “when all of the following conditions apply: [¶] (1) A complaint,
information, or indictment was filed against the petitioner that allowed the
prosecution to proceed under a theory of felony murder or murder under the
natural and probable consequences doctrine. [¶] (2) The petitioner was
convicted of first degree or second degree murder following a trial or accepted
a plea offer in lieu of a trial at which the petitioner could be convicted for first
degree or second degree murder. [¶] (3) The petitioner could not be convicted
of first or second degree murder because of changes to Section 188 or 189
made effective January 1, 2019” under Senate Bill No. 1437.
B. Martinez’s Resentencing Petition
      Martinez filed a pro per petition to vacate his murder conviction and to
be resentenced under section 1170.95. The People opposed the petition.
Martinez’s court-appointed counsel filed a reply. The court issued an order to
show cause on Martinez’s petition for resentencing and held an evidentiary
hearing on the petition.
      Martinez testified as follows: He did not possess or fire a gun on the
night of the incident, and had no idea that Pagan was going to shoot Gary;
therefore, he did not aid or abet Pagan. At the first bar, Hernandez had
gotten very loud and animated with Martinez until one of Hernandez’s
cousins intervened and resolved the matter. The next night, Martinez
approached Hernandez at the bar, and they agreed they had no problems
between them. Nevertheless, Martinez stashed a beer bottle and a cue ball in
his pockets and kept another beer bottle in his hand in case he needed them.




                                         6
      Martinez telephoned his friend, M.G., who afterwards went to meet
Martinez at the bar, reaching there just when a fight began between
Hernandez/Bolt’s group and another group. Martinez went outside of the bar
and saw his friends walking toward M.G.’s car. Martinez assumed they went
for firearms because M.G. was known to carry a gun.
      Martinez walked toward Pagan’s car, and saw Gary, who gave the
“impression [he] wanted to fight; so [Martinez] threw the bottle at [Gary]” but
missed. They started fighting. Three other people joined in the fight against
Martinez, who punched one and hit the second one with the cue ball. The
third person ran off. Hernandez ran at Martinez with a knife, and Pagan
shot at Hernandez. Martinez hid under a car until the shooting stopped,
then got up and saw Gary trying to get into a truck. Martinez punched Gary
a couple of times but Gary said, “Hey, I’m good,” so Martinez stopped.
Martinez turned around and saw Pagan with a gun in his hand, and he
walked up to Pagan and took the gun from him. As Martinez and Pagan
walked away, Martinez told a witness, “Hey, you didn’t see nothing, bitch.”
Martinez also testified that after he had reviewed the trial evidence, he came
to believe that Gary had already been shot before Martinez punched him.
      The court concluded that the evidence belied Martinez’s self-serving
testimony and rejected most of Martinez’s statements as not credible. It
specifically concluded Martinez’s claim that he attacked Gary after Pagan
had shot him was “absurd and contradicted by logic and evidence.” The court
denied Martinez’s petition: “[t]he opinion of the Court of Appeal that
sufficient evidence was presented at trial to sustain a murder conviction
based on direct aiding and abetting in the murder is law of the case.” It
agreed with this court’s determination that sufficient evidence showed
Martinez acted as a direct aider and abettor in Gary’s murder.


                                       7
         However, the court also ruled that it would reach the same conclusion
based on its independent review of the record. The court pointed out that it
had presided over the trial and had reviewed all trial transcripts and
exhibits, as well as Martinez’s testimony and counsels’ arguments. It stated:
“Even if the statute does require the court review the case anew to determine
if the court is personally convinced the People have proven beyond a
reasonable doubt that petitioner is guilty of second degree murder based on
direct aiding and abetting and acted with malice, the court would find the
People have met that burden and deny the petition on those grounds.” The
court found that Martinez’s testimony was contradicted by others who
testified that Martinez was “ ‘mad dogging’ the Bolt group, which is a slang
term that means to stare at someone in an angry or hostile manner and may
be used to convey a challenge or invitation to fight. [Martinez] was in a
mindset to use violence, and his ire was directed at the Bolt group.” The
court concluded: “The timing, sequence of events, [Martinez’s] personal
grudge against members of the Bolt group, [Martinez’s] prior preparation for
violence, [his] knowledge of the use of the gun, and [his] continued use of
violence to prevent escape by Gary [ ] all show that [Martinez] shared
Pagan’s intent to kill both Hernandez and Gary [ ]. By attacking Gary [ ]
after having formed the intent to deliberately kill Hernandez and hearing
Pagan shoot at Hernandez, [Martinez] exhibited his intent to kill Gary [ ] as
well.”
         The court added: “[Martinez’s] conduct after the murder also
exhibit[ed] that he worked in concert with Pagan and that they harbored
shared intents to kill. [Martinez] took the gun from Pagan and they fled the
scene together immediately, but not before crudely and violently threatening
a witness by pointing the gun at her head and telling her, ‘You didn’t see


                                        8
nothing, bitch.’ Both his flight and his threat to a witness in order to
suppress evidence show consciousness of guilt. [Martinez’s] flight from the
state mere days after the murder and relocation to Arizona for months until
his arrest also shows consciousness of guilt.”
C. Aiding and Abetting Principles
      The parties acknowledge that there is currently a split of authority as
to whether a trial court may deny a section 1170.95 petition only if it finds
the prosecution has proven, beyond a reasonable doubt, that the petitioner is
guilty of murder under a still-valid theory. (Compare People v. Duke (2020)

55 Cal.App.5th 113, 123, review granted Jan. 13, 2021, S2653093 [holding
that the prosecution need only prove “that the defendant could still have been
convicted of murder under the new law—in other words, that a reasonable
jury could find the defendant guilty of murder with the requisite mental state
for that degree of murder [under current law]. This is essentially identical
to the standard of substantial evidence, in which the reviewing court asks
‘ “whether, on the entire record, a rational trier of fact could find the
defendant guilty beyond a reasonable doubt” ’ ” ] with People v. Lopez (2020)
56 Cal.App.5th 936, 942, review granted Feb. 10, 2021, S265974 [holding that
the plain language of section 1170.95 requires “the prosecutor to prove
beyond a reasonable doubt each element of first or second degree murder
under current law in order to establish ineligibility”]; People v. Rodriguez
(2020) 58 Cal.App.5th 227, review granted Mar. 10, 2021, S266652 [reaching


3     The California Supreme Court granted review to decide: “Can the
People meet their burden of establishing a petitioner’s ineligibility for
resentencing under [ ] section 1170.95, subdivision (d)(3) by presenting
substantial evidence of the petitioner’s liability for murder under [ ] sections
188 and 189 as amended by Senate Bill No. 1437 (Stats. 2018, ch. 1015), or
must the People prove every element of liability for murder under the
amended statutes beyond a reasonable doubt?”
                                         9
same result albeit for a different reason]; People v. Clements (2021) 60
Cal.App.5th 597, 617-618, review granted Apr. 28, 2021, S267624; People v.
Duchine (2021) 60 Cal.App.5th 798, 813-814; People v. Harris (2021) 60
Cal.App.5th 939, 952, review granted Apr. 28 2021, S267802; and People v.
Hernandez (2021) 60 Cal.App.5th 94, 103.) Martinez claims the court should
have followed the second line of cases and “not apply the substantial evidence
standard at [a] section 1170.95 (d) hearing, but rather sit[ ] as an
independent factfinder and evaluate[ ] whether the prosecution has
established guilt beyond a reasonable doubt under amended sections 188 and
189.”
        We need not add to this debate because after the evidentiary hearing,
the court reached the same conclusion under both theories. Just as Martinez
claims the court should have done, it independently concluded that the
People had established Martinez’s guilt beyond a reasonable doubt based on
aiding and abetting principles. (See People v. Gentile (2020) 10 Cal.5th 830,
855 [“section 1170.95 requires the superior court to determine on an
individualized basis, after considering any new or additional evidence offered
by the parties, whether the defendant is entitled to relief”].) Here, the trial
court properly denied Martinez’s petition for resentencing because it
determined, beyond a reasonable doubt, that the People had met their burden
of proving Martinez was guilty of Gary’s murder under current law. And
substantial evidence supported the trial court’s finding that Martinez acted
either as a direct aider and abettor with intent or a major participant with
reckless indifference to human life. (People v. Lopez, supra, 56 Cal.App.5th
at pp. 953-954 [even if the independent factfinder standard applies at the
evidentiary hearing, the standard of review on appeal is that of substantial
evidence].)


                                       10
      Guilt as a direct aider and abettor requires: (1) knowledge of the direct
perpetrator’s intent to commit the crime; (2) intent to assist in committing
the crime; and (3) conduct that in fact assists in committing the crime.
(People v. Perez (2005) 35 Cal.4th 1219, 1225; People v. McCoy (2001) 25
Cal.4th 1111, 1117.) The defendant must not only know the direct
perpetrator’s intent, he must share that intent. (People v. Beeman (1984) 35
Cal.3d 547, 560; People v. McCoy, supra, at p. 1118.)
      Senate Bill No. 1437 “did not . . . alter the law regarding the criminal
liability of direct aiders and abettors of murder because such persons
necessarily ‘know and share the murderous intent of the actual perpetrator.’ ”
(People v. Offley (2020) 48 Cal.App.5th 588, 595-596.) “One who directly aids
and abets another who commits murder is thus liable for murder under the
new law just as he or she was liable under the old law.” (Id. at p. 596.)
      Intent to kill for purposes of murder, also known as express malice, is
shown when the assailant either desires the death or knows to a substantial
certainty that death will occur. (§ 188, subd. (a)(1); People v. Smith (2005) 37
Cal.4th 733, 739; In re M.S. (2019) 32 Cal.App.5th 1177, 1185.) Intent to kill
may be inferred from the defendant’s acts and the circumstances of the crime.
(Ibid.)
      The mental state required for implied malice murder—which also
suffices to deny a section 1170.95 petition under the amended section 188
(see People v. Soto (2020) 51 Cal.App.5th 1043, 1057, review granted Sept. 23,
2020, S263939; People v. Clements, supra, 60 Cal.App.5th at p. 612)—
represents a lower standard than intent to kill. (People v. Swain (1996) 12
Cal.4th 593, 602; People v. Olguin (1994) 31 Cal.App.4th 1355, 1379 [“the
specific intent necessary for conviction of an aider and abettor in a murder
would not be the specific intent to kill, but the intent to ‘encourage and bring


                                       11
about conduct that is criminal’ ”].) Implied malice murder requires
knowledge that conduct endangers the life of another and a conscious
disregard for life. (People v. Chun (2009) 45 Cal.4th 1172, 1181.)
      Under the direct aiding and abetting theory, an aider and abettor’s
mental state must be at least that required of the direct perpetrator. “ ‘To
prove that a defendant is an accomplice . . . the prosecution must show that
the defendant acted “with knowledge of the criminal purpose of the
perpetrator and with an intent or purpose either of committing, or of
encouraging or facilitating commission of, the offense.” ’ ” (People v. McCoy,
supra, 25 Cal.4th at p. 1118.) It follows that to aid and abet an implied
malice murder, the direct aider and abettor must intentionally commit,
encourage, or facilitate life-endangering conduct with knowledge of the
perpetrator’s purpose and conscious disregard for life. (Id. at p. 1118 & fn. 1.)
      Viewing the evidence in the light most favorable to the judgment, as
detailed above, substantial evidence supports the trial court’s finding that
Martinez attacked Gary with intent to kill as a direct aider and abettor.
Martinez testified that approximately an hour before the fight began, he had
armed himself at the bar with bottles and a cue ball in case he needed them.
Based on Steven’s testimony that Pagan and Martinez were talking outside
in the pickup truck, it is reasonable to infer they planned to support each
other in attacking Hernandez and Gary, and subsequently carried out that
plan. Martinez telephoned M.G., who he knew carried a gun. The evidence
also shows that while Pagan was chasing and shooting at Hernandez,
Martinez attacked Gary, who was preparing to leave the scene, Gary fell
down, and while trying to get inside the truck, Pagan ran towards Gary and
fatally shot him in the back. A reasonable jury could infer that Martinez




                                       12
assisted Pagan by preventing Gary from leaving, thus facilitating Pagan’s
shooting and killing him.
      This same evidence supports a finding that Martinez acted with
implied malice. That is, the facts detailed above constitute substantial
evidence from which a trier of fact could reasonably infer that Martinez
coordinated his actions to assist Pagan to use the firearm on Gary, which
caused his death. Thus, the trial court did not err in finding that Martinez
was ineligible for resentencing because he acted with implied malice.
                            II. Abstract of Judgment Error
      We accept the People’s concession that the abstract of judgment should
be modified. On November 8, 2010, the trial court sentenced Martinez to
consecutive sentences of 15 years to life for count 1 and life with the
possibility of parole for count 2. However, at the conclusion of the sentencing
hearing, the court erroneously stated that the consecutive total term would
be 22 years to life, and the abstract of judgment notes that Martinez was
sentenced to 15 years to life on count 1, and a consecutive sentence of 22
years to life on count 2.
      The rendition of judgment is the oral pronouncement of sentence. The
recording of the judgment and sentence in the minutes or in the abstract of
judgment is a purely ministerial act done by the court clerk. If there is any
discrepancy between the judgment as pronounced and the judgment as
entered in the minutes, the judgment as pronounced governs. (People v. Mesa
(1975) 14 Cal.3d 466, 471-472.) Accordingly, Martinez’s total sentence should
be 15 years to life consecutive with life with the possibility of parole.




                                        13
                                DISPOSITION
      The trial court’s order denying Paul David Martinez’s section 1170.95
petition is affirmed. The court is directed to amend the abstract of judgment
to show Martinez is sentenced to 15 years to life consecutive with life with
the possibility of parole, and forward a certified copy to the Department of
Corrections and Rehabilitation.


                                                                O’ROURKE, J.

WE CONCUR:



HUFFMAN, Acting P. J.



AARON, J.




                                      14